t c memo united_states tax_court daniel a fink petitioner v commissioner of internal revenue respondent docket no 7282-o02l filed date daniel a fink pro_se alan j tomsic for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under sec_6673' respondent’s motion we shall grant respondent’s ‘al11 section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure motion background the record establishes and or the parties do not dispute the following petitioner resided in henderson nevada at the time he filed the petition in this case on or about date petitioner filed a federal_income_tax tax_return for his taxable_year return in his return petitioner reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioner attached a two-page document to his return petitioner’s attachment to his return that document stated in pertinent part i daniel a fink am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability as for exam-- ple code sec_4401 sec_5005 and sec_5703 do with respect to wagering alcohol and tobacco taxes provides that income taxes have to be paid on the basis of a return - as for example code sec_4374 sec_4401 sec_5061 and sec_5703 do with respect to other taxes i am filing anyway because i know the government has prosecuted other sic for failing to file income_tax returns by erroneously invoking code sec_7201 and sec_7203 therefore this return is not being filed voluntarily but is being filed out of fear that if i did not file this return i could also be 1llegally prosecuted for failing to file an income_tax return for the year in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return b in another place it directs me to code sec_6001 this section provides in relevant part that whenever in the judgment of the secretary it is necessary he may require any person by notice served on such person or by regulations to make such re- turns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for the tax under this title since the secre- tary of the treasury did not serve me with any such notice and since no legislative_regulation exists requiring anyone to file an income_tax return i am again informed by the privacy_act notice that i am not required to file an income_tax return it should also be noted that i had zero income according to the supreme court’s definition of income x since in merchant’s loan trust c v smietanka 255_us_509 at pages that court held that the word income must be given the same meaning in all of the income_tax acts of congress that was given to it in the corporation excise_tax act of therefore since i had no earnings in that would have been taxable as income under the corporation excise_tax act of i can only swear to having zero income in obviously since i know the legal definition of income if i were to swear to having received any other amount of income i would be committing perjury therefore not wishing to commit perjury i can only swear to having zero income for on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable_year q4e- which he received in that notice respondent determined a deficiency in an addition_to_tax under sec_6651 on and an accuracy-related_penalty under sec_6662 on peti- tioner’s tax for his taxable_year in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner did not file a petition in the court with respect to the notice relating to his taxable_year instead on date in response to the notice petitioner sent a letter petitioner’s date letter to the internal_revenue_service that letter stated in pertinent part according to your deficiency_notice of date cover sheet attached there is an alleged defi- ciency with respect to my income_tax of dollar_figure and if i wanted to contest this deficiency before making payment i must file a petition with the united_states tax_court before i file pay or do anything with respect to your notice i must first establish whether or not it was sent pursuant to law whether or not it has the force and effect of law and whether you had any authority to send me the notice in the first place let me further point out the irs code sec_6001 and sec_601l1l as identified in the privacy_act notifies me that i need only comply with regulations nothing in the privacy_act notice or in the above statutes informs me that i have to comply with or pay attention to letters and or alleged determinations sent to me by various and sundry employees of the irs please note that sec_6212 states that if the secretary determines that there is a deficiency in respect of any_tax he is authorized to send notice of such deficiency etc etc etc however the no- tice i received was not sent by the secretary but by dennis l paiz who is identified as being chief ser- --- - vice center examination branch in ogden utah and i have no way of knowing whether he has been delegated by the secretary to send out of sic such notices on the secretary’s behalf so before i do anything at all with respect to your notice i would have to see a delegation_order from the secretary_of_the_treasury delegating to dennis l paiz the authority to send out deficiency notices in addition i would also like you to send me or identify for me the legislative regulations that you claim implement code sec_6212 and sec_6213 i have also attached an excerpt from the irs procedures manual which points out that the irs is required to make available to all taxpayers comprehensive accu- rate and timely information on the requirements of tax law and regulations so pursuant to this provision from your procedures manual i am asking that you identify make available for me the legislative regu- lations that you claim implement both code sec_6212 and sec_6213 - since i have not been able to locate them without your furnishing me with these documents and information i will be unable to ascertain whether the individual who sent me the deficiency_notice was authorized to do so and whether i am le- gally required to take any notice of it on date respondent assessed petitioner’s tax as well as any penalties and interest as provided by law for his taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability for on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing - - notice_of_intent_to_levy with respect to his taxable_year on or about date in response to the notice_of_intent_to_levy petitioner filed form reguest for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office a document that petitioner attached to his form petitioner’s attachment to form stated in pertinent part it am requesting for sic a collection_due_process_hearing as provided for in code sec_6320 and sec_6330 x thus if any irs employee attempts to deny me the due process hearing guaranteed to me by law or recommends that seizure action be taken without produc-- ing the documentation required by sec_6320 and sec_6330 or without addressing the issues provided for in these code sections i will seek damages and seek that employee’s termination it is clear before any appeals officer can recommend the seizure of any property pursuant to code sec_6331 certain elements have to be present for one thing pursuant to the statute that person has to be statutory sic liable to pay the taxes at issue and only after he neglects or refuses to pay the same within days after notice_and_demand can his prop- erty be subject_to seizure therefore apart from the appeals officer having to identify the statute that makes me liable to pay the taxes at issue he needs to have a copy of the notice_and_demand which i neglected and refused to pay in addition i cannot be liable to pay an income_tax if the tax in question has never been assessed against me as required by code sec_6201 and sec_6203 so i will need to see a copy of the record of my assessments as provided by code sec_6201 and irs transaction code all assessments have to be based on filed returns i will have to see a copy of the return upon which any claimed assessment is based in lieu of producing these specific documents verification from the secre- tary of the treasury that the regquirements of any - j- applicable law or administrative procedure have been met will be acceptable but the appeals officer better have either the specific documents as identified above or verification from the secretary if the appeals officer can produce neither then no due pro- cess hearing should have been scheduled on date respondent’s appeals officer held an appeals_office hearing with petitioner with respect to the notice_of_intent_to_levy prior to the appeals_office hearing the appeals officer provided petitioner with a literal transcript of account with respect to petitioner’s taxable_year after the appeals_office hearing respondent’s representative provided petitioner with form_4340 certificate of assessments payments and other specified matters form with respect to peti- tioner’s taxable_year on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination an attach- ment to the notice_of_determination stated in pertinent part what issue is being appealed on date the taxpayer submitted a timely request under sec_6330 of the internal_revenue_code irc for a collection_due_process_hearing the request relates to a notice_of_intent_to_levy dated date that was issued for balances due on his individual income_tax_liability verification of legal and procedural requirements the secretary has provided sufficient verification that the requirements of applicable law and administrative requirements have been met i have reviewed tran- scripts of the accounts the taxpayer’s original individual_income_tax_return and the related defi- ciency assessment file the statutory_notice_of_deficiency was correctly sent for the income_tax assessment on date the taxpayer received and responded to it with frivolous arguments but did not petition the tax_court the notice_and_demand required by sec_6303 was properly sent to the taxpayers sic last_known_address on date the taxpayer has had an opportunity for judicial review of the income_tax assessment and is now precluded under sec_6330 b from raising challenges to the existence or amount of the underly- ing tax_liability the settlement officer assigned to this hearing has had no previous involvement with the taxpayer the notice reguired by sec_6330 was correctly sent and resulted in this hearing request relevant issues raised by taxpayer the hearing was conducted with the taxpayer on date sic the taxpayer’s hearing request pre- sented only frivolous arguments and no relevant argu- ments were presented at the hearing the taxpayer denied receipt of a statutory_notice_of_deficiency for his liability but he received and responded to it and referenced in his letter dated date that letter also presented frivolous arguments and stated in part nothing in the privacy_act notice or in the above statutes informs me that i have to ‘comply’ with or pay attention to letters and or alleged ‘determina-- tions’ sent to me by various and sundry employees of the irs only arguments of this vein were presented at the hearing the taxpayer was specifically asked if he wished to propose collection alternatives to levy on his assets but he presented none he was advised of his right to judicial review of this determination he was also given a copy of pierson v commissioner u s tax ct lexis t c nodollar_figure and was warned that the courts have been imposing sanctions upon litigation of frivolous arguments balancing efficient collection with intrusiveness it is determined that the notice_of_intent_to_levy was properly issued given the taxpayer’s compliance history and continuing non-compliance levy on assets of the taxpayer is an appropriate next action for the internal_revenue_service to take the taxpayer offers no collection alternative levy on assets of the taxpayer balances the taxpayer’s legitimate concern for the intrusiveness of the action with the need to effi- ciently administer the tax laws discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue of material fact regard- ing the questions raised in respondent’s motion with respect to petitioner’s taxable_year petitioner received a notice_of_deficiency but he did not file a petition with respect to that notice in petitioner’s response to respon- dent’s motion petitioner’s response petitioner contends that he only admitted to having received an invalid deficiency_notice that is because according to petitioner the employee who signed the notice_of_deficiency did not have any delegated authority to send out the deficiency_notice at issue the court finds petitioner’s contention about the notice relating to his taxable_year to be frivolous and groundless on the instant -- - record we find that petitioner may not challenge the existence or the amount of petitioner’s unpaid liability for see sec_6330 b 114_tc_604 114_tc_176 where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite as was true of petitioner’s attachment to his return petitioner’s date letter and petitioner’s attachment to form petitioner’s response contains contentions argu- ments and reguests that the court finds to be frivolous and or groundless to illustrate petitioner contends that respondent failed to issue petitioner the statutory notice_and_demand for payment we reject that contention form_4340 with respect to petitioner’s taxable_year shows that respondent sent peti- tioner a notice of balance due on date the same day on which respondent assessed petitioner’s tax as well as any penalties and interest as provided by law for his taxable_year a notice of balance due constitutes the notice_and_demand for payment under sec_6303 119_tc_252 as a further illustration of the frivolous and or groundless nature of petitioner’s position in this case petitioner contends in petitioner’s response that the appeals officer failed to obtain and to produce verification that the requirements of any applicable law or administrative procedure have been met as required by sec_6330 the record establishes that the appeals officer obtained verification from the secretary that the requirements of any applicable law or administrative procedure were met and we reject petitioner’s contention to the contrary prior to the appeals_office hearing the appeals officer reviewed complete computer transcripts of petitioner’s account and pro- vided petitioner with a literal transcript of account with respect to petitioner’s taxable_year at the appeals_office hearing the appeals officer relied on transcripts of peti- tioner’s account with respect to petitioner’s taxable_year after the appeals_office hearing respondent’s representative provided petitioner with form_4340 with respect to petitioner’s taxable_year see 118_tc_162 sec_6330 does not require the appeals officer to rely on a particular document to satisfy the verification re- quirement imposed by that section craig v commissioner supra pincite nor does sec_6330 require the appeals officer to provide petitioner with a copy of the verification upon which the appeals officer relied id pincite transcripts -- of account constitute valid verification that the requirements of any applicable law or administrative procedure have been met see 118_tc_365 ndollar_figure as does form_4340 craig v commissioner supra pincite petitioner has not shown any irregularity in respondent’s assessment proce- dure that would raise a guestion about the validity of the assessment or the information contained in the transcripts of account or form_4340 with respect to petitioner’s taxable_year we hold that the assessment with respect to petitioner’s taxable_year was valid and that the appeals officer satis- fied the verification requirement of sec_6330 see id roberts v commissioner supra ’ based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable_year we shall not specifically address any additional matters such as the following which petitioner asserts in petitioner’s response all of which as indicated above the court finds to be frivolous and or groundless d since all valid assessments must emanate from a filed return proof that such a filed return exists is another relevant issue that taxpayers can raise if this issue is raised then obviously it is incum- bent upon the appeals officer to produce the return from which the claimed assessment was made - if this relevant issue is raised by the taxpayer - especially if it was raised on his request for a cdp hearing - - in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or main- tained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure ‘the record in this case reflects that the appeals officer gave petitioner a copy of the court’s opinion in 115_tc_576 and warned petitioner that the court could impose penalties on petitioner for making frivolous arguments to the court we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent
